20-01010-jlg   Doc 13-18   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 18
                                     Pg 1 of 4



                                 EXHIBIT 18
  20-01010-jlg     Doc 13-18 Filed 06/25/20 Entered 06/25/20 23:33:41 Exhibit 18
                                       Pg 2 of 4    EFiled:
                                                      EFiled:Mar
                                                               Apr29012013
                                                                       201302:23PM
                                                                            10:27AMEDT
                                                                                    EDT
                                                    Filing ID 51391642
                                                      Transaction ID 51405067
                                                    Case
                                                      CaseNumber    168,2013
                                                            No. 6697­CS
                IN THE SUPREME COURT OF THE STATE OF DELAWARE

ARIE GENGER,
       Defendant Below/Appellant,
                        v.                         No. ______, 2013
TR INVESTORS, LLC, GLENCLOVA                       On Appeal from the Court of
INVESTMENT CO., NEW TR EQUITY I,                   Chancery C.A. No. 6697-CS
LLC, NEW TR EQUITY II, LLC, and
TRANS-RESOURCES, INC.,
       Plaintiffs Below/Appellees.

                                     NOTICE OF APPEAL


To:    Thomas J. Allingham, II, Esquire
       Anthony W. Clark, Esquire
       Skadden, Arps, Slate, Meagher & Flom
       One Rodney Square
       P.O. Box 636
       Wilmington, DE 19899


       PLEASE TAKE NOTICE that Arie Genger, Defendant Below-Appellant, does hereby

appeal to the Supreme Court of the State of Delaware from the following opinions and orders of

the Delaware Court of Chancery by the Honorable Leo E. Strine, Jr., in Civil Action

No. 6697-CS:

       1. The August 30, 2012 Bench Ruling, a transcript of which is attached hereto as Exhibit

           A;

       2. The September 10, 2012 Order, a copy of which is attached hereto as Exhibit B;

       3. The February 18, 2013 Memorandum Opinion, a copy of which is attached hereto as

           Exhibit C; and

       4. The March 1, 2013 Final Judgment Order, a copy of which is attached hereto as

           Exhibit D.
  20-01010-jlg     Doc 13-18      Filed 06/25/20 Entered 06/25/20 23:33:41         Exhibit 18
                                            Pg 3 of 4



       The parties against whom the appeal is taken are Plaintiffs Below-Appellees TR

Investors, LLC, Glenclova Investment Co., New TR Equity I, LLC, New TR Equity II, LLC, and

Trans-Resources, Inc. The names and addresses of the attorneys for Plaintiffs Below-Appellees

are:

               Thomas J. Allingham, II, Esquire
               Anthony W. Clark, Esquire
               Skadden, Arps, Slate, Meagher & Flom LLP
               One Rodney Square
               P.O. Box 636
               Wilmington, DE 19899

       PLEASE TAKE FURTHER NOTICE that in accordance with Supreme Court Rules

7(c)(6) and 9(e)(ii) Defendant Below-Appellee hereby designates as the record on appeal the full

record below and states that no transcript need be ordered as the proceedings below have been

fully transcribed and are part of the record.

                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                GARRISON LLP

                                                By: /s/ Stephen P. Lamb
                                                    Stephen P. Lamb (No. 2053)
                                                    Meghan M. Dougherty (No. 4787)
OF COUNSEL:                                         Laura C. Bower (No. 5562)
Eric Alan Stone                                     Justin A. Shuler (No. 5715)
Jaren Janghorbani                                   500 Delaware Avenue, Suite 200
PAUL, WEISS, RIFKIND, WHARTON &                     Post Office Box 32
GARRISON LLP                                        Wilmington, DE 19899-0032
1285 Avenue of the Americas                         (302) 655-4410 phone
New York, New York 10019-6064                       (302) 655-4420 fax
                                                     Attorney for Defendant
Date: March 29, 2013                                 Below/Appellant




                                                 2
  20-01010-jlg    Doc 13-18      Filed 06/25/20 Entered 06/25/20 23:33:41          Exhibit 18
                                           Pg 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2013, a copy of the foregoing Notice of Appeal was

electronically served via File & ServeXpress on the following counsel of record:

                      Thomas J. Allingham, II, Esquire
                      Anthony W. Clark, Esquire
                      Skadden Arps Slate Meagher & Flom LLP
                      One Rodney Square
                      P.O. Box 636
                      Wilmington, DE 19899


                                            /s/ Stephen P. Lamb
                                            Stephen P. Lamb (No. 2053)
